Electronically Filed
                                                          Supreme Court
                                                          SCWC-29636
                                                          15-APR-2014
                                                          08:54 AM




                              SCWC-29636
            IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                 DONALD J. LANGER and DAVID LANGER,
                  Respondents/Plaintiffs-Appellants,
                                  vs.
            RONALD RICE, Petitioner/Defendant-Appellee.

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
               (ICA NO. 29636; CIV. NO. 07-1-1340)
        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, McKenna, and Pollack, JJ.,
     and Circuit Judge Nacino, assigned by reason of vacancy)
            Petitioner/Defendant-Appellee Ronald Rice’s application

for writ of certiorari filed on March 14, 2014, is hereby

rejected.

            DATED:   Honolulu, Hawai#i, April 15, 2014.

                                 /s/ Mark E. Recktenwald
David W. Proudfoot and
James R. McGiboon for            /s/ Paula A. Nakayama
petitioner
                                 /s/ Sabrina S. McKenna
Richard Turbin, Rai Saint
Chu, Janice D. Heidt, and        /s/ Richard W. Pollack
David A. Vekulja for
respondents                      /s/ Edwin C. Nacino